Case 19-20365    Doc 346  Filed 03/15/21 Entered 03/15/21 21:40:48 Desc Main
                          Document      Page 1 of 13
 Case 19-20365    Doc 327 Filed 01/11/21 Entered 01/11/21 15:46:41 Desc Main
                           Document     Page 1 of 13
Case 19-20365    Doc 346  Filed 03/15/21 Entered 03/15/21 21:40:48 Desc Main
                          Document      Page 2 of 13
 Case 19-20365    Doc 327 Filed 01/11/21 Entered 01/11/21 15:46:41 Desc Main
                           Document     Page 2 of 13
Case 19-20365    Doc 346  Filed 03/15/21 Entered 03/15/21 21:40:48 Desc Main
                          Document      Page 3 of 13
 Case 19-20365    Doc 327 Filed 01/11/21 Entered 01/11/21 15:46:41 Desc Main
                           Document     Page 3 of 13
Case 19-20365    Doc 346  Filed 03/15/21 Entered 03/15/21 21:40:48 Desc Main
                          Document      Page 4 of 13
 Case 19-20365    Doc 327 Filed 01/11/21 Entered 01/11/21 15:46:41 Desc Main
                           Document     Page 4 of 13
Case 19-20365    Doc 346  Filed 03/15/21 Entered 03/15/21 21:40:48 Desc Main
                          Document      Page 5 of 13
 Case 19-20365    Doc 327 Filed 01/11/21 Entered 01/11/21 15:46:41 Desc Main
                           Document     Page 5 of 13
Case 19-20365    Doc 346  Filed 03/15/21 Entered 03/15/21 21:40:48 Desc Main
                          Document      Page 6 of 13
 Case 19-20365    Doc 327 Filed 01/11/21 Entered 01/11/21 15:46:41 Desc Main
                           Document     Page 6 of 13
Case 19-20365    Doc 346  Filed 03/15/21 Entered 03/15/21 21:40:48 Desc Main
                          Document      Page 7 of 13
 Case 19-20365    Doc 327 Filed 01/11/21 Entered 01/11/21 15:46:41 Desc Main
                           Document     Page 7 of 13
Case 19-20365    Doc 346  Filed 03/15/21 Entered 03/15/21 21:40:48 Desc Main
                          Document      Page 8 of 13
 Case 19-20365    Doc 327 Filed 01/11/21 Entered 01/11/21 15:46:41 Desc Main
                           Document     Page 8 of 13
Case 19-20365    Doc 346  Filed 03/15/21 Entered 03/15/21 21:40:48 Desc Main
                          Document      Page 9 of 13
 Case 19-20365    Doc 327 Filed 01/11/21 Entered 01/11/21 15:46:41 Desc Main
                           Document     Page 9 of 13
Case 19-20365    Doc 346  Filed 03/15/21 Entered 03/15/21 21:40:48 Desc Main
                          Document      Page 10 of 13
 Case 19-20365    Doc 327 Filed 01/11/21 Entered 01/11/21 15:46:41 Desc Main
                          Document      Page 10 of 13
Case 19-20365    Doc 346  Filed 03/15/21 Entered 03/15/21 21:40:48 Desc Main
                          Document      Page 11 of 13
 Case 19-20365    Doc 327 Filed 01/11/21 Entered 01/11/21 15:46:41 Desc Main
                          Document      Page 11 of 13
Case 19-20365    Doc 346  Filed 03/15/21 Entered 03/15/21 21:40:48 Desc Main
                          Document      Page 12 of 13
 Case 19-20365    Doc 327 Filed 01/11/21 Entered 01/11/21 15:46:41 Desc Main
                          Document      Page 12 of 13
Case 19-20365    Doc 346  Filed 03/15/21 Entered 03/15/21 21:40:48 Desc Main
                          Document      Page 13 of 13
 Case 19-20365    Doc 327 Filed 01/11/21 Entered 01/11/21 15:46:41 Desc Main
                          Document      Page 13 of 13
